Per Curiam.

This case turned upon a question as to the ■ delivery of one certificate. This question was fairly submitted to the jury through an impartial charge; and as there was a conflict of evidence upon it and no preponderance, as matter of law the verdict cannot be' disturbed. There was no error in the admission of evidence, and Mr. Townsend was sufficiently connected with the matter. The record excites a fear that the jury came to a wrong conclusion, but this will not suffice for a reversal.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.